10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cv-00296-LRH-CBC Document 109 Filed 10/21/19 Page 1 of 2
Case 3:18-cv-00296-LRH-CBC Document 106 Filed 10/17/19 Page iof3

 

 

 

 

 

JACKSON LEWIS P.C.

Joshua A. Sliker (Nevada Bar No. 12493) | FILED =3»©~)——___ RECEIVED
Joshua.Sliker@jacksonlewis.com ENTERED ° SERVED ON
300 S. Fourth Street, Suite 900 COUNSEL/PARTIES OF RECORD :
Las Vegas, NV 89101
Telephone: (702) 921-2460 2 aeen

Facsimile: (702) 921-2461 OCT 2+ ai

CHARIS LEX P.C. CLERK US DISTRICT COURT

Sean P. Gates (admitted pro hac vice) RY: DISTRICT OF NEVADA DEPUTY
sgates@charislex.com (oo

 

 

Douglas J. Beteta (admitted pro hac vice)
dbeteta@charislex.com

301 N. Lake Ave., Suite 1100, Pasadena, CA 91101
Telephone: (626) 508-1717

Facsimile: (626) 508-1730

Attorneys for Plaintiff/Counter-Defendant Tesla, Inc.

TIFFANY & BOSCO, P.A.

Robert D. Mitchell (admitted pro hac vice)
rdm@tblaw.com

William M. Fischbach III (admitted pro hac vice)
wmf@blaw.com

Fletcher R. Carpenter (admitted pro hac vice)
fre@tblaw.com

Camelback Esplanade II, Seventh Floor

2525 East Camelback Road Phoenix, Arizona 85016-4229
Telephone: (602) 255-6000

Facsimile: (602) 255-0103

Attorneys for Defendant/Counter-Plaintiff Martin Tripp
UNITED STATES DISTRICT COURT

 

DISTRICT OF NEVADA
TESLA, INC., a Delaware corporation, Case No. 3:18-cv-00296-LRH-CBC
Plaintiff, O RD ERY
VS. STIPULATION AND [
MODIFICATION TO BRIEFING
MARTIN TRIPP, an individual, SCHEDULE RE MOTION TO |
Defendant. ELON MUSK
(FIRST REQUEST)
AND RELATED COUNTERCLAIMS

 

 

 

STIPULATION AND [PROPOSED] MODIFICATION TO BRIEFING SCHEDULE (FIRST REQUEST)

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cv-00296-LRH-CBC Document 109 Filed 10/21/19 Page 2 of 2
Case 3:18-cv-00296-LRH-CBC Document 106 Filed 10/17/19 Page 2 of 3

Pursuant to Local Rule IA6-1, Plaintiff and Counter-Defendant Tesla, Inc. (“Tesla”) and
Defendant and Counter-Plaintiff Martin Tripp (“Tripp”) submit the following Stipulation and
Proposed Modification to Briefing Schedule re Motion to Compel the Deposition of Elon Musk.

The parties previously agreed and the Court approved, a briefing schedule on Tripp’s
motion to compel the deposition of Elon Musk (the “Motion”) as follows: Tripp to file motion by
October 18, 2019; Tesla to file opposition by November 1, 2019; Tripp to file reply by November
15, 2019; and telephonic hearing on December 6, 2019 at 10:00 a.m. (ECF 100.) But
circumstances, including the availability dates of key persons and demands in other cases being
handled by counsel for each of the parties, have impacted the parties’ ability to meet the schedule.
Thus, the parties submit that good cause exists to modify the briefing schedule.

For the foregoing reasons, the parties stipulate and respectfully request that the briefing
schedule on Tripp’s motion to compel the deposition of Elon Musk be modified as follows:

1. Tripp shall file his motion to compel by October 18, 2019.

2, Tesla shall file its opposition to the motion to compel by November 18, 2019.

3. Tripp shall file any reply brief by December 4, 2019.

4, The Court will hold a telephonic hearing on the motion to compel the deposition of

Mr. Musk on December 13, 2019 at 9:00 a.m.

Dated: October 17, 2019 CHARIS LEX P.C.

By: /s/ Sean P. Gates
Sean P. Gates
Attorneys for Plaintiff and
Counter-Defendant Tesla, Inc.

 

 

Dated: October 17, 2019 TIFFANY & BOSCO, P.A.
IS SO ORDERED
4 By: /s/ William Fischbach
(UE MAGISTRATE JUDGE William Fischbach

Attorneys for Defendant Martin Tripp
pared{//, Hf LO"F
-2-

STIPULATION AND [PROPOSED] MODIFICATION TO BRIEFING SCHEDULE (FIRST REQUEST)

 

 
